In the

United States Court of Appeals
              For the Seventh Circuit

No. 11-3554

W ILLIAM M. B LUE,

                                              Plaintiff-Appellant,

                               v.

H ARTFORD L IFE & A CCIDENT INSURANCE C OMPANY,

                                             Defendant-Appellee.



           Appeal from the United States District Court
               for the Western District of Wisconsin.
        No. 10 C 499—Stephen L. Crocker, Magistrate Judge.



   A RGUED S EPTEMBER 6, 2012—D ECIDED O CTOBER 18, 2012




 Before E ASTERBROOK, Chief Judge, and F LAUM and
W ILLIAMS, Circuit Judges.
  F LAUM, Circuit Judge.    William Blue’s insurance
company, Hartford Life & Accident (“Hartford”), with-
drew his long-term disability benefits after doctors in-
dicated that his condition had improved such that he
was no longer incapable of occupying “any occupation”
as his policy required. After an unsuccessful appeal,
2                                                 No. 11-3554

Blue filed the instant lawsuit alleging breach of contract
and bad faith denial of benefits. In the course of the suit,
Blue discovered that Hartford had applied the incorrect
standard to his policy determination. Instead of applying
the “any occupation” standard, Hartford should have
applied the more lenient “own occupation” standard.
After an investigation, Hartford agreed that it applied
the incorrect standard, and reinstated Blue’s benefits
with backpay. Hartford then filed a motion for
summary judgment, arguing that Blue’s contract claim
was moot and that it was entitled to summary
judgment on the bad faith claim. On the day his
response was due, Blue’s counsel requested an exten-
sion of time because of medical difficulties. The court
granted that motion. Two days later, when Blue’s
response was again due, he requested a second extension
of time, this time arguing that he was missing necessary
discovery. The district court denied this request, and
ruled on Hartford’s summary judgment motion without
Blue’s response, concluding that Blue’s contract claim
was moot and that Hartford was entitled to summary
judgment on the bad faith claim.
    For the reasons set forth below, we affirm.


                       I. Background
  William Blue, a bus driver for the City of Madison,
Wisconsin, was insured under a group long-term and
short-term disability plan issued by Hartford. On Septem-
ber 10, 1998, Blue stopped working because of chronic
headaches, and on September 18, Hartford approved his
No. 11-3554                                              3

request for short-term disability (“STD”) benefits.
After being diagnosed with sphenopalatine ganglion
neuralgia, a condition that subjects the victim to chronic
“ice cream headaches,” Blue applied for long-term disa-
bility (“LTD”) benefits, which Hartford approved. When
Blue applied for STD and LTD benefits respectively,
the qualifying criterion for the two policies differed. To
qualify for STD benefits, Blue needed to show that he
was unable to perform the duties of his own occupation.
To qualify for LTD benefits, in contrast, he needed to
show that he was prevented from doing “any occupation
or work for which he was or could become qualified
by training, education or experience.” It is more difficult
for a claimant to satisfy the “any occupation” standard.
  On February 5, 2002, Hartford amended its LTD-insur-
ance policy with the City, retroactive to February 1,
1993. The amendment changed the LTD policy’s def-
inition of disability from the original “any occupation”
standard, to the more lenient “own occupation” standard.
  When Blue applied for LTD benefits on March 29, 2001,
the applicable LTD policy required a claimant to satisfy
the “any occupation” standard. Blue was able to meet
that standard, and he received LTD benefits for seven
years. Each year, Hartford received a physician’s state-
ment reporting on Blue’s condition, and by 2008,
medical records suggested that his condition had
improved significantly enough to allow him to return
to work. Specifically, Blue’s cardiologist reported that
Blue had “improved cranial nerves” and acknowledged
that his condition had improved. In May 2007, Maureen
4                                             No. 11-3554

Van Dinter, a nurse practitioner and Blue’s primary
medical provider, reported that Blue was “beginning
to notice significant improvement in his headaches”
due to new medication and that she anticipated he
would be able to return to work in six to eight months.
In response to a letter from Hartford in July 2008,
Van Dinter indicated that Blue was capable of
performing full-time light or sedentary work. Hartford’s
inquiry had focused on whether Blue could return to
work at all, rather than whether he was capable of re-
turning to work as a bus driver.
   Hartford sent Blue a letter on September 24, 2008 noti-
fying him that he was no longer eligible for LTD bene-
fits. The letter quoted the “any occupation” language
from Blue’s original policy. The application of this stan-
dard, however, was a mistake. Hartford should have
applied the more lenient “own occupation” standard
that had become part of the policy pursuant to the
2002 retroactive amendment. Based on various reports
from and conversations with Blue’s doctors, Hartford
denied Blue’s claim for LTD benefits. Blue filed an
appeal with Hartford challenging the decision, but his
appeal was denied. Blue did not challenge the applica-
tion of the “any occupation” standard at that time.
  Hartford explains the application of the wrong
standard as an innocent mistake caused by cross-office
inefficiencies. The 2008 letter terminating Blue’s LTD
benefits was issued by Madeline Farrell, who was
located in Hartford’s Georgia office where Blue’s claim
was first evaluated. When Farrell requested a copy of
No. 11-3554                                             5

the applicable policy for Blue’s claim in 2008, Hartford’s
Minneapolis office provided her with the “any occupa-
tion” policy that was in effect at the time of Hartford’s
initial approval of Blue’s LTD benefits in 2001. The
claim file does not reflect that the Minneapolis office
sent Farrell the 2002 retroactive amendment. Ac-
cordingly, Farrell analyzed the file under the wrong
disability definition.
   Following his unsuccessful appeal, Blue retained
counsel and filed suit in Wisconsin state court alleging
(1) breach of contract and (2) bad faith denial of bene-
fits. Hartford timely removed the lawsuit to the dis-
trict court. The parties eventually filed cross-motions
for summary judgment, Hartford on Blue’s bad faith
claim, and Blue on the breach of contract claim. Blue’s
filing of his motion for summary judgment began a
series of missed deadlines by Blue’s counsel. Blue’s
initial motion was due on January 31, 2011, but Blue’s
counsel missed the deadline and asked for an extension
on February 7, 2011. Blue’s counsel cited a long list of
personal hardships that prevented him from filing
on time: the death of a friend, the death of an aunt,
the death of his uncle, and a series of illnesses
(cold, bronchitis, torn retina, recurrence of torn retina,
obstructed vision, food poisoning, fever, and a partially
collapsed lung). He also indicated that his only associate
had left his law firm. The court granted the motion and
gave him until February 8, 2011 to file his motion
for summary judgment. Blue’s counsel missed the new
February 8 deadline, claiming technical problems with
6                                            No. 11-3554

his office computer. Blue eventually filed his motion for
summary judgment on February 10, 2011 and asserted
for the first time that Hartford applied the incorrect
standard to his claim.
  Hartford investigated the allegation that it applied
the wrong standard, and discovered that Blue was cor-
rect. On March 17, 2011, Hartford filed a motion with the
district court acknowledging the mistake. The motion
included an affidavit from Bruce Luddy, Hartford’s
Director of Litigation and Appeals, explaining the cross-
office inefficiencies that led to the application of
the “any occupation” standard rather than the “own
occupation” standard. Hartford admitted liability, rein-
stated Blue’s LTD benefits, and issued Blue a check for
retroactive benefits dating from September 24, 2008,
the date on which Hartford terminated his benefits.
Although Hartford admitted liability for benefits on
Blue’s breach of contract claim, it continued to believe
that summary judgment was appropriate as to Blue’s
bad faith claim, and it proposed a new briefing schedule
to allow additional discovery regarding the application
of the wrong policy standard. Hartford proposed April 18
as its deadline for its opening motion, May 9 for Blue’s
response deadline, and May 19 for Hartford’s reply
deadline. The district court gave Blue until March 25,
2011 to respond to Hartford’s motion for a new
briefing schedule. Blue filed his response one day
late, on March 26, and agreed to the new schedule.
The court set these deadlines on April 4, 2011.
  Hartford filed its summary judgment motion on April 18
and included a second affidavit from Luddy. On April 21,
No. 11-3554                                              7

Blue’s counsel contacted Hartford in an attempt to sched-
ule the deposition of Luddy and others, but Hartford
demanded that notices be issued prior to scheduling.
On Friday April 22, at 5:17p.m., Blue’s counsel e-mailed
Hartford deposition notices for six different Hartford
employees, scheduling them for ten days later. Although
Hartford informed Blue’s counsel that the dates noticed
would not work, Blue’s counsel waited until May 4 to
propose May 19 as a possible deposition date. Blue’s
responsive deadline was May 9.
   Blue did not meet his briefing deadline, but on May 9,
Blue’s counsel submitted a letter to the court stating
that the previous evening he was admitted to the emer-
gency room where he underwent surgery on his eye.
He further informed the court that on that very
morning, he “had no choice but to bring a companion
animal into the vet to have her put down as a result of
kidney failure.” Blue’s counsel sought a two-day exten-
sion, to which Hartford agreed, and which the district
court approved. On May 11, Blue’s counsel asked for
another extension, this time blaming Hartford and
its counsel for his inability to obtain discovery he
thought was necessary to respond to the pending sum-
mary judgment motion. The district court denied his
motion for an extension of time on May 19, stating in
part that his latest request was “completely dispropor-
tionate to what the court so far has allowed, coming
much too late in the process with no warning and seeking
too much ‘necessary’ discovery after plaintiff’s responsive
deadline has run.” The district court found that Blue
8                                             No. 11-3554

failed to show ‘good cause’ for extending the deadline
yet again, and took Hartford’s pending brief under ad-
visement. Blue did not file an opposition brief. The dep-
ositions of Luddy and Christopher Davis, a Hartford
senior appeal specialist, took place on May 19.
  Because Blue did not file a response, the district court
treated Hartford’s proposed findings of fact as undis-
puted. The court concluded that Blue had not offered
sufficient evidence to support his bad faith claim and
found that Hartford’s decision to reinstate Blue’s LTD
benefits and to pay Blue retroactive benefits rendered
Blue’s breach of contract claim moot. The district court
granted summary judgment to Hartford.
  Following the district court’s entry of judgment in
Hartford’s favor, Blue filed a motion to amend the judg-
ment under Rule 59(e). The district court denied Blue’s
motion, finding that Blue had shown no mistake of law
or fact by the court as required by Rule 59(e). In denying
the motion, the district court noted that Blue had
known about Bruce Luddy since March 17, 2011, and had
ample time to schedule his deposition prior to the sum-
mary judgment response deadline. The court also
rejected Blue’s attempt to revive his breach of contract
claim, stating that the time to make that argument
would have been in response to Hartford’s summary
judgment motion.
  Blue appeals the district court’s denial of his second
motion for an extension of time. He also challenges the
district court’s entry of summary judgment in Hartford’s
favor on his bad faith and breach of contract claims.
No. 11-3554                                               9

                      II. Discussion
A. Motion for Extension of Time
  Blue argues that the district court erred when it denied
his second motion requesting an extension of time to
respond to Hartford’s motion for summary judgment.
We review a district court’s refusal to grant an extension
of time to file responsive pleadings for abuse of discre-
tion. Jovanovic v. In-Sink-Erator Div. of Emerson Elec. Co.,
201 F.3d 894, 896-97 (7th Cir. 2000). “[M]atters of trial
management are for the district judge and we intervene
only when it is apparent the judge has acted unreason-
ably.” Gonzalez v. Ingersoll Milling Mach. Co., 133 F.3d
1025, 1030 (7th Cir. 1998) (citations omitted).
  The Federal Rules provide various procedures for
seeking an extension of time. Rule 6(b) allows a district
court to grant extensions of time prior to the expiration
of a deadline for “good cause.” Fed. R. Civ. P. 6(b).
When the deadline has expired, Rule 6(b)(1)(B) allows a
court to consider a motion for an extension of time
for “excusable neglect.” Rule 16(b)(4) requires a showing
of good cause for modifications to a scheduling order.
Finally, “[w]hen a party thinks it needs additional dis-
covery in order to oppose a motion for summary
judgment in the manner Rule 56(e) requires, Rule 56(f)
of the Federal Rules of Civil Procedure provides a
simple procedure for relief: move for a continuance
and submit an affidavit explaining why the additional
discovery is necessary.” Deere & Co. v. Ohio Gear, 462
F.3d 701, 706 (7th Cir. 2006) (citation omitted). Here, the
district court found that Blue failed to show good cause
10                                             No. 11-3554

for the extension of time he requested on the date
his response to Hartford’s summary judgment motion
was due.
  Blue contends that he should have been granted addi-
tional time to file his response because he lacked
necessary discovery at the time the response was due.
Although Blue now relies on Luddy’s deposition as the
missing piece of discovery, Hartford filed Luddy’s
initial affidavit in March. Moreover, Blue does not articu-
late why not having Luddy’s deposition prevented
him from filing any response at all. Although it may be
true that the missing depositions would have been
helpful to Blue, he does not show good cause as re-
quired by Rule 6(b).
   Blue claims that he reached out to Hartford to set
deposition dates for Luddy just days after Hartford filed
its motion for summary judgment as to the bad faith
claims. He alleges that Hartford was uncooperative
and refused to provide dates that Luddy would be avail-
able. Even assuming these claims are true, Blue made
no attempt to involve the court in obtaining Hartford’s
cooperation. On May 4, the parties scheduled Luddy’s
deposition for May 19, ten days after Blue’s deadline
for filing his response. Despite this timing, Blue did not
seek an extension of time from the court. Blue missed
his May 9 deadline, and when he requested an extension
of time, he did not mention that he needed additional
discovery. Instead, his counsel cited a recent surgery
as the reason for his request. The district court granted
a two-day extension. On the second day, Blue requested
No. 11-3554                                                  11

an additional extension and only then cited his need
for discovery.
   Rule 6(b)(1) provides a district court with discretion
to grant or deny a request for an extension of time. See
Fed. R. Civ. P. 6(b)(1). In reviewing the district court’s
decision “we look not just at the request itself but
also at what led up to the request.” Spears v. City of India-
napolis, 74 F.3d 153, 157 (7th Cir. 1996). In Spears, this court
upheld the denial of a request for an extension of time to
file a response to a motion for summary judgment twenty-
four hours late. Id. at 157-58. The district court record in
Spears revealed that the case had been plagued with
multiple extensions and a last-minute discovery at-
tempt resembling a “fishing expedition.” Id. at 158.
More importantly, the court recognized that many of
the delays could have been prevented had the parties
involved not waited until the last minute to gather
their materials. Id. at 157. Though sympathetic to the
parties, the court reasoned that district courts have
an interest in keeping litigation moving forward and
that maintaining respect for set deadlines is essential to
achieving that goal. Id. at 157-58; see also Yancick v.
Hanna Steel Corp., 653 F.3d 532, 538-39 (7th Cir. 2011)
(finding no abuse of discretion where a party filed a
motion without exhibits, and the court denied the op-
portunity to file exhibits after the deadline had passed).
  Here too, Blue’s counsel had requested several exten-
sions throughout the course of the litigation. Though
presumably the events leading up to each extension
were beyond his control, the inescapable fact is that he
12                                            No. 11-3554

required extensions because he waited until the last
minute to begin working on his motions. Blue knew
about Luddy on March 17, yet made no attempt to
depose him until late April. Hartford also disclosed
Davis in its initial disclosures. Although the depositions
were scheduled for a date after his responsive pleading
was due, Blue made no attempt to seek relief from
the court. In fact, his initial request for an extension
did not even mention the need for Luddy’s or Davis’s
deposition. Blue argues that Luddy was not initially
disclosed, but he offers no explanation for his delay in
requesting his deposition until late April, nor does he
explain why he did not seek an extension of time on
May 4, when he knew Luddy’s deposition was sched-
uled for May 19, after his responsive deadline would pass.
  Although the gravamen of Hartford’s summary judg-
ment motion focused on its lack of bad faith in
applying the incorrect policy standard, it also discussed
the evidence it relied on in determining that Blue’s
LTD benefits should be discontinued under the “any
occupation” standard. Blue relies on a lack of dis-
covery regarding the “wrong policy” theory, but his
complaint asserted bad faith in Hartford’s application of
the (incorrect) “any occupation” standard. He offers
no explanation for why he was unable to file a re-
sponsive motion addressing his arguments relating to
bad faith in the application of the “any occupation”
standard, even if he was unable to fully address the
bad faith claim based on the use of the incorrect policy.
  Although Blue relies on Deere to show that the district
court abused its discretion, that case is inapposite. See
No. 11-3554                                              13

Deere, 462 F.3d at 705-07. In Deere, the plaintiff did not
file a Rule 56(f) motion when it was clear that the par-
ties’ expert witness deposition dispute would not
be resolved prior to the expiration of its deadline to
respond to the pending motion for summary judgment.
Id. at 706. When the plaintiff did not file a timely
response, the court invoked a local rule (C.D. Ill. R.
7.1(D)(2)), which provides that a failure to respond to a
motion for summary judgment within the requisite
time period will be deemed an admission of the motion.
Id. at 705. In reviewing the district court’s decision, we
found that the court abused its discretion in applying
the local rule because of the unique case history at play.
Id. at 706-07. Initially, the district court had agreed that
the disputed expert witness discovery was necessary
to the plaintiff’s response to the motion for summary
judgment. Id. at 707. Then, the defendants filed a motion
to enlarge the previously extended time to take the
expert’s deposition, and the district court did not
decide that motion in a timely fashion. Id. More impor-
tantly, there were several relevant, pending motions
that the court left unaddressed. Id. “[T]he court pro-
ceeded to invoke the local rule, treat the facts as ad-
mitted, and enter summary judgment—even though the
stack of undecided procedural motions included ones
targeting the disputed expert discovery that the court
had previously determined was a predicate” to the plain-
tiff’s response to the motion for summary judgment. Id.
We determined that the history of the motion practice,
much of which was unresolved, rendered the district
court’s grant of summary judgment on the basis of pro-
14                                           No. 11-3554

cedural default an abuse of discretion. Id. In this case,
however, the district court was timely in its rulings,
and there were no material motions pending when it
granted summary judgment. Moreover, the magistrate
judge was very involved with the parties and keenly
aware of the procedural history before him. Thus,
viewing the record as a whole, there is no evidence to
suggest that the district court abused its discretion in
denying Blue’s motion for an extension of his response
deadline.


B. Summary Judgment
  Having concluded that the district court did not err
in denying Blue’s motion, we must now review the
court’s grant of summary judgment for Hartford as to
Blue’s bad faith claim. We review the district court’s
grant of summary judgment de novo. Raymond v.
Ameritech Corp., 442 F.3d 600, 608 (7th Cir. 2006). The
district court must “grant summary judgment if the
movant shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as
a matter of law.” Fed. R. Civ. P. 56(a). The court
construes all facts and draws all reasonable inferences
in the light most favorable to the non-moving party.
Omnicare, Inc. v. UnitedHealth Group, Inc., 629 F.3d 697,
705 (7th Cir. 2011). Blue advances two theories re-
garding his bad faith claim. First, he argues that
Hartford revoked his LTD benefits under the “any oc-
cupation” standard (leaving aside the fact that it was
the wrong standard) in bad faith. Next, he argues that
Hartford applied the incorrect standard in bad faith.
No. 11-3554                                            15

   Under Wisconsin law, to prove a bad faith denial of
benefits claim, a plaintiff must show: (1) “the absence of
a reasonable basis for denying benefits of the pol-
icy,” and (2) “the defendant’s knowledge or reckless
disregard of the lack of a reasonable basis for denying
the claim.” Anderson v. Cont’l Ins. Co., 271 N.W.2d 368,
376 (Wis. 1978). The second part of the bad faith test
is subjective and calls for an examination of whether
the insurer knew or should have known that it had no
reasonable basis to deny the claim. Brethorst v. Allstate
Prop. & Cas. Ins. Co., 798 N.W.2d 467, 475 (Wis. 2011).
Although Wisconsin courts have not explicitly
addressed whether an honest mistake can be considered
reckless disregard, the court in Anderson explained that
“bad faith is the absence of honest, intelligent action
or consideration based upon a knowledge of the facts
and circumstances upon which a decision in respect to
liability is predicated.” Anderson, 271 N.W.2d at 377.


   1.   Denial of benefits under the “any occupation”
        standard
  Hartford demonstrated a reasonable basis for denying
Blue benefits under the “any occupation” standard, and
Blue did not present any evidence in the district court
to the contrary. Although the district court did not ex-
plicitly conclude that Hartford would have had a rea-
sonable basis to deny Blue’s benefits under the “any
occupation” standard, its opinion implies that one
would have existed had the “any occupation” standard
been the correct standard for Hartford to apply.
16                                              No. 11-3554

Hartford’s decision to withhold benefits was based on
a report from Blue’s primary care provider, Maureen
Van Dinter, who believed that Blue was capable of full-
time light or sedentary work. After Hartford received
that report, it completed an employability analysis and
identified a number of occupations Blue could perform.
Hartford also relied on Blue’s cardiologist, Dr. Edwin
Ferguson, who reported that Blue had “improved cranial
nerves” and indicated that Blue’s overall condition had
improved. After Blue appealed Hartford’s decision to dis-
continue his LTD benefits, Hartford consulted with
Dr. Robert Marks, who reported that Blue’s medical
records showed no abnormal neurological findings or
any neurological deficit and that Blue was not physically
precluded from performing light-demand work.
  Blue contends that the facts show that Hartford’s deci-
sion to deny his benefits under the incorrect “any oc-
cupation” policy was arbitrary and capricious. Although
Blue presents the testimony of Mary Torkkola, a
Hartford employability analyst, to support his conten-
tion, we need not consider this testimony because it
was not before the district court. See Hernandez v. HCH
Miller Park Joint Venture, 418 F.3d 732, 736 (7th Cir. 2005)
(“[T]his court may only consider evidence properly
presented to the district court . . . .”). Similarly, Blue’s
citations to the Luddy and Davis depositions are im-
proper. Blue also attempts to discredit Van Dinter,
citing sections of her affidavit that seem to contradict the
testimony cited by Hartford in support of its motion,
but Van Dinter’s affidavit was not before the district
court. Although Blue filed the Van Dinter affidavit with
No. 11-3554                                             17

his February 2011 motion for summary judgment, the
court deemed that motion moot and never admitted those
facts. Again, Blue could have made each of these argu-
ments in a responsive pleading, but he did not file one and
we cannot consider these arguments in the first instance.


   2.   Application of the incorrect standard
  Next, we turn to Blue’s second theory of liability on his
bad faith claim, which is that Hartford applied the incor-
rect standard in bad faith. With regard to Hartford’s
application of the incorrect LTD standard, the district
court concluded that a reasonable jury could determine
that Hartford did not exercise ordinary care and rea-
sonable diligence when it failed to uncover the amend-
ment to the policy. But the court also determined that
Hartford did not know of or recklessly disregard its
lack of a reasonable basis in denying the claim.
  Even if an insurance company has no reasonable basis
for denying benefits, a claimant must also show that the
insurer knew of, or recklessly disregarded, the lack of a
reasonable basis for the denial in order to establish bad
faith on the part of the insurer. Brown v. Labor & Indus.
Review Comm’n, 671 N.W.2d 279, 288 (Wis. 2003). Here,
nothing in the record before the district court showed
or could have prompted a reasonable inference that
Hartford knew about, or recklessly disregarded, evidence
that it was applying the wrong standard to Blue’s claim.
When Hartford made Blue’s original LTD benefits deter-
mination in 2001, the “any occupation” standard had
been in effect. Hartford did not adopt the “own occupa-
18                                            No. 11-3554

tion” standard for the purpose of LTD benefits until
2002, at which point it made that standard retroactive
to 1993. When the Hartford employee reviewing Blue’s
claim in Georgia requested the relevant documents
from the Minneapolis office, she received a policy listing
the old “any occupation” standard that was in effect at
the time of Hartford’s initial approval of Blue’s LTD
benefits in 2001. There is no evidence that the claim
reviewer knew or suspected that the policy was
incorrect or incomplete or that the Minneapolis office’s
failure to send the correct documents was intentional
or reckless. There is no issue of material fact that the
application of the “any occupation” standard was
nothing more than an honest mistake.
  Again, Blue attempts to bring in evidence that was not
before the district court to discredit the court’s grant
of summary judgment. This is improper. See Hernandez,
418 F.3d at 736. On the record before the district court,
there was no evidence to suggest that Hartford’s
mistake was intentional or that it knew about, or
recklessly disregarded, evidence of its mistake. The
district court properly granted Hartford’s motion for
summary judgment on Blue’s claim of bad faith.


     3.   Breach of contract claim
  Finally, Blue argues that he should have been able to
pursue $6,000 in consequential damages in relation to his
breach of contract claim. The district court dismissed
this claim as moot because Hartford reinstated his
benefits and provided back payments. Blue offers no
support for his argument.
No. 11-3554                                               19

  As an initial matter, this argument is waived. Blue
did not assert these damages in March 2011 when
Hartford reinstated his benefits, and he did not respond
to Hartford’s motion for summary judgment, which
clearly states that in its view, Blue’s contract claims are
moot. See Laborers’ Int’l Union of N. Am. v. Caruso, 197 F.3d
1195, 1197 (7th Cir. 1999) (“We have long refused to
consider arguments that were not presented to the district
court in response to summary judgment motions.” (cita-
tions omitted)). Moreover, during Blue’s deposition on
March 24, 2011, his counsel objected to a line of
questioning relating to a breach of contract claim, stating
that the only issue remaining in the case was whether
Hartford acted in bad faith.
  Generally, a plaintiff may recover consequential
damages when such damages “are the natural and proba-
ble consequences of the breach and were within [the]
contemplation of the parties when the contract was
made.” Gen. Star Indem. Co. v. Bankr. Estate of Lake Geneva
Sugar Shack, Inc., 572 N.W.2d 881, 889 (Wis. Ct. App. 1997).
Blue offers no argument as to what consequential
damages arose from Hartford’s termination of his LTD
benefits, and he has not shown that any damages were
contemplated by the parties. This court has held that a
benefit claim becomes moot when it is paid in full and
a plaintiff is granted all the relief he seeks. Pakovich v.
Verizon LTD Plan, 653 F.3d 488, 492 (7th Cir. 2011). In
Pakovich, we stated that the plaintiff’s claim was
rendered moot when “the Plan paid Pakovich the
benefits she requested in her complaint, including the
amount she was owed at the time and the proper
20                                            No. 11-3554

amount going forward. Since Pakovich had received
everything she requested in her benefit claim, that claim
became moot . . . .” Id. Here too, Blue received all the
benefits that he sought under the policy. Although
Blue seeks consequential damages incurred as a result
of his lack of income, he cites no authority to show that
he is entitled to seek consequential damages even
though he did not dispute the mootness of the contract
claim.


     4.   Dismissal of Blue’s 59(e) motion
  Blue does not actually argue that his Rule 59(e) motion
was improperly denied, but suggestions of this argu-
ment are peppered throughout his brief. Regardless, this
claim is meritless. We review a district court’s denial of
a motion to amend judgment under Rule 59(e) for abuse
of discretion. Bordelon v. Chi. Sch. Reform Bd. of Trs.,
233 F.3d 524, 529 (7th Cir. 2000).
  To prevail on a Rule 59(e) motion to amend judgment,
a party must “clearly establish” (1) that the court com-
mitted a manifest error of law or fact, or (2) that
newly discovered evidence precluded entry of judgment.
Harrington v. City of Chicago, 433 F.3d 542, 546 (7th Cir.
2006). Here, Blue argued that he should have been
allowed to seek discovery and that the district court
should not have granted the motion for summary judg-
ment without giving him an opportunity to be heard.
This does not amount to a manifest error of law or fact,
and the district court acted within its discretion in
denying Blue’s Rule 59(e) motion.
No. 11-3554                                          21

                    III. Conclusion
  For the foregoing reasons, we A FFIRM the district
court’s denial of Blue’s motion for an extension of time
and A FFIRM the district court’s grant of summary
judgment in Hartford’s favor on Blue’s breach of
contract and bad faith claims.




                        10-18-12